                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                             CASE NO.: 2:15-cr-149-FtM-38MRM

NORRIS WILLIAMS


                                                 ORDER 1

        Before the Court is the Motion to Withdraw Defendant Norris Williams’ Motion to

Set Aside Forfeiture (Doc. 137) filed by Robert Harris, Esq. (Doc. 139). Williams is

serving 360 months’ imprisonment for heroin offenses. (Doc. 108). He lost his direct

appeal (Doc. 135) but has moved to vacate his sentence under 28 U.S.C. § 2255 (Doc.

134). Harris represents Williams only for the § 2255 motion—he has never represented

Williams in this criminal case.

        Harris explains that Williams drafted the motion to set aside forfeiture (Doc. 137)

and asked him to file it as a pro se motion. Harris’ office filed the motion but did so under

Harris’ electronic signature and the wrong case number. Harris’ office refiled the motion

under the right case number but under Harris’ electronic signature. Having learned that

the motion is been deemed to be filed by him, Harris now moves to withdraw the motion

because there is “no good faith basis to file” it. (Doc. 139). The Court agrees.

        Accordingly, it is

        ORDERED:

        (1) The Motion to Withdraw (Doc. 139) is GRANTED.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the

Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      (2) The Motion to Set Aside Forfeiture (Doc. 137) is WITHDRAWN.

      (3) The Clerk is DIRECTED to terminate the Motion to Set Aside Forfeiture (Doc.

         137) as pending.

      DONE AND ORDERED in Fort Myers, Florida on this 21st day of February 2020.




Copies: Counsel of Record
        Defendant Norris Williams




                                         2
